DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-2, 4-5, 8-16 and 20 are rejected below. 
Claims 6-7 and 18-19 are objected to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10, 12 -16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarnowski (U.S. PG Pub. 2019/0024634).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As to claims 1 and 16, Tarnowski teaches a control circuit of a converter configured to control the converter to cause the converter to emulate a synchronous machine, comprising: a power circuit configured to determine a power change depending on a detected power[0029]; and a correction circuit configured to set a power set point for the converter depending on the power change[0029].  Tarnowski also teaches comprising: a power angle circuit configured to determine a power angle change depending on at least one detected frequency, wherein: the correction circuit is configured to set the power set point depending on the power angle change[0037, 0040].  


As to claim 2, Tarnowski teaches wherein the converter is a power converter of a wind power installation [0029].  


As to claims 4 and 20, Tarnowski teaches wherein the power angle circuit includes: a subtractor configured to determine a frequency difference based on comparing at least one first electrical frequency with a second electrical frequency[0053, 0062].  

As to claim 5, Tarnowski teaches wherein the power angle module includes: at least one limiter configured to limit the frequency difference to a positive value[0062].  

As to claim 10, Tarnowski teaches wherein the power circuit includes: at least one observer configured to determine the power change [0029].  

As to claim 12, Tarnowski teaches a controller of the converter, comprising: the control circuit as claimed in claim 1 (see claim 1).  

As to claim 13, Tarnowski teaches comprising: 17the controller configured to control the converter (see claim 1).  

As to claim 14, Tarnowski teaches wherein the controller is for a virtual synchronous machine [0041].  

As to claim 15, Tarnowski teaches wind power installation, comprising: the converter as claimed in claim 13 (fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski (U.S. PG Pub. 2019/0024634) in view of Fleming (U.S. PG Pub. 2016/0215759).

Tarnowski teaches most of the claimed invention, but fails to teach all of the limitations of claims 8-9.  However, this is an obvious variation as taught by Fleming as follows:

As to claim 8, Fleming teaches wherein the power circuit includes: at least one discrete processor configured to determine, discretely, numerically or digitally, a derivative of the detected power [0041].  

As to claim 9, Fleming teaches wherein the power circuit includes: at least one discrete filter, coupled to an output of the discrete processor, configured to determine the power change[0041].  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tarnowski with Fleming  since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this example the power setting of Tarnowski would be substituted for the power setting of Fleming.  One of ordinary skill in the art would expect this setting to be better or at least equally sufficient as is done in Tarnowski.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski (U.S. PG Pub. 2019/0024634) in view of  Brogan (U.S. PG Pub. 2017/0009745).

Tarnowski teaches most of the claimed invention, but fails to teach all of the limitations of claim 11.  However, this is an obvious variation as taught by Fleming as follows:

As to claim 11, Brogan teaches the observer is a proportional-integral (PI) controller, and the observer is configured to determine the power change based on a difference between the detected power and an estimated power that is estimated by the observer [0168].  

Therfore it would have been obvious to one of ordinary skill in the art at the time the invention was created to include the teachings of Brogan into the system and methods of Tarnowski.  The motivation to combine is that Brogan teaches that using such controlling methods can allow for stabilization of the AC networks [0022].

Response to Arguments
Applicant's arguments filed 3-24-22 have been fully considered but they are not persuasive. Applicant argues that the Tarnowski does not teach the amended claim.  Specifically, Applicant states “Tarnowski does not disclose or suggest that the load angle is determined from a detected frequency.” Examiner disagrees; Tarnowski teaches that the load angle is based on changes to the grid voltage and is relative to the power being transferred to the grid[0034].  Tarnowski goes on to state that the power output controller provide a response based on grid frequency [0041] which uses the load angle.  The claims in no way state the relationship outside that the angle is determined depending on at least a frequency. No determination or dependency limitations have been claimed and as such the paragraphs cited and its surrounding information teaches the amendment.  This action is final. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119